 

THIS SECURED PROMISSORY NOTE (this “Note”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.

 

SECURED PROMISSORY NOTE

 

$2,500,000.00May 31, 2017



 

FOR VALUE RECEIVED, the undersigned, Royal Energy Resources, Inc., a Delaware
corporation (the “Maker”), hereby promises to pay to the order of Cedarview
Opportunities Master Fund, L.P., a Delaware limited partnership (the “Payee”),
the principal sum of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS AND ZERO CENTS
($2,500,000.00), on the terms set forth herein. The Maker shall also pay
interest at the Interest Rate (defined below) (a) from the date hereof until
paid in full, on the unpaid principal balance hereof, and (b) from the date due
until paid in full, on the accrued interest hereon and all other amounts owing
hereunder. “Interest Rate” means a rate of fourteen percent (14.00%) per annum,
based on a 365/366-day year and actual days elapsed; provided, however, that if
any amount on this Note is not paid when due, the Interest Rate shall increase
by three percent (3.00%) per annum (to a total of seventeen percent (17.00%) per
annum) until such amount is paid (“Default Interest Rate”). Principal and
interest on this Note shall be due and payable as follows:

 

a.All accrued interest on this Note shall be payable in arrears on August 31,
November 30, February 28 and May 31 of each year prior to the maturity date of
this Note;

 

b.This Note shall mature on May 31, 2019, on which date all principal and
accrued interest on this Note shall be due and payable in full.

 

All payments shall be credited first, to amounts due hereunder other than
principal and interest, second, to accrued interest hereon and then to principal
hereof. Any payment that is due on a day that is not a Business Day shall
instead be due on the next-succeeding business day on which banks are not so
required or authorized to close

 

The Maker may not prepay any part of the principal of this Note before May 31,
2018 without the prior written consent of the Payee. After May 31, 2018, the
Maker may prepay the outstanding principal balance of, and accrued and unpaid
interest on, this Note, in whole or in part, at any time and from time to time,
provided that the Maker shall pay a prepayment penalty in the amount of one
percent (1%) of the principal amount of this Note that is prepaid. Any such
prepayment shall be made together with payment of interest accrued on the amount
of principal being prepaid through the date of such prepayment. If all or any
portion of this Note is paid or prepaid, then the amount so repaid may not be
re-borrowed.

 

 1 

 

 

 

As used herein, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a second Person if
such first Person possesses, directly or indirectly, the power (i) to vote five
percent (5%) or more of the securities having ordinary voting power for the
election of directors or managers of such second Person or (ii) to direct or
cause the direction of the management and policies of such second Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Closing Date” means the date of this Note.

 

“Common Unit” has the meaning set forth in the Rhino Partnership Agreement as in
effect on the Closing Date.

 

“Escrow Agreement” means that Escrow Agreement between the Borrower, the Maker
and Davis Gillett Mottern & Sims, LLC executed in connection with the escrow of
$350,000 from the proceeds of this Note.

 

“Indebtedness” means: (a) all indebtedness of the Maker for the repayment of
borrowed money, whether or not represented by bonds, debentures, notes or
similar instruments, together with all accrued and unpaid interest thereon; (b)
all other indebtedness of the Maker evidenced by bonds, debentures, notes,
guarantees or similar instruments, including all accrued and unpaid interest
thereon; and (c) all obligations of the Maker as lessee or lessees under leases
that have been recorded by the Maker as capital leases in accordance with U.S.
generally accepted accounting principles. For the avoidance of doubt trade
payables and accrued compensation and expenses, in each case incurred in the
ordinary course of business, shall not constitute Indebtedness.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement including, without
limitation the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means, collectively, this Note, the Security Agreement, each
Securities Account Control Agreement (as defined in the Security Agreement) and
each other agreement, document or instrument delivered in connection herewith or
therewith.

 

 2 

 

 

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

 

“Rhino” means Rhino Resource Partners LP, a Delaware limited partnership.

 

“Rhino Partnership Agreement” means the Fourth Amended and Restated Partnership
Agreement of Limited Partnership of Rhino Resource Partners LP.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, made by the Maker in favor of the Payee and accepted by the Payee.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934, as amended (but shall not be deemed
to include the location and/or reservation of borrowable shares of Common
Stock).

 

The following are events of default under this Note (each, an “Event of
Default”):

 

(i)       The Maker shall fail to make when due any payment of principal,
interest or other amount under this Note.

 

(ii)       Any representation or warranty made by the Maker herein, in any other
Loan Documents or in any other agreement, document, instrument or certificate
furnished by the Maker to Payee proves untrue as of the date hereof or omits any
statement necessary to make the statements contained therein, in light of the
circumstances under which they were made, not false or misleading.

 

(iii)       (A) The Maker shall commence a voluntary case concerning itself
under the Bankruptcy Code; (B) an involuntary case is commenced against the
Maker and the petition is not contested within fifteen (15) days, or is not
dismissed or stayed within sixty (60) days, after commencement of the case; (C)
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Maker or the Maker
commences any other proceedings under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Maker or there is commenced against the Maker any such proceeding which
remains undismissed and unstayed for a period of sixty (60) days; (D) any order
of relief or other order approving any such case or proceeding is entered; (E)
the Maker is adjudicated insolvent or bankrupt; (F) the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged and unstayed for a period of thirty (30) days;
(G) the Maker makes a general assignment for the benefit of creditors; (H) the
Maker shall by any act or failure to act consent to, approve of or acquiesce in
any of the foregoing; or (I) any corporate action is taken by the Maker for the
purpose of effecting any of the foregoing.

 

(iv)       Any judgment, writ or warrant of attachment or of any similar
post-judgment process in an amount in excess of Two Hundred Fifty Thousand and
no/100 Dollars ($250,000) shall be entered or filed against the Maker or against
any of its properties or assets and remain unsatisfied and unstayed for a period
of thirty (30) days;

 

 3 

 

 

 

(v)       The Maker dissolves, liquidates or otherwise ceases to actively
conduct business or takes corporate action authorizing any of the foregoing.

 

(vi)       The Maker shall fail in any material respect to comply with any law,
rule, regulation or order to which it or its assets are subject if such failure
to comply is reasonably likely to have a material adverse effect on the ability
of the Maker to repay this Note.

 

(vii)       The Maker shall fail to comply with any covenant contained in the
Security Agreement or in any other Loan Document.

 

(viii)       The Maker shall fail to comply with any covenant or condition in
the Escrow Agreement or any other Loan Document.

 

Within five (5) business days of receiving knowledge of any condition, event or
act that would, or with the giving of notice or lapse of time would, constitute
any Event of Default, the Maker shall give written notice thereof to the Payee.

 

Upon the occurrence of any Event of Default, then, and in any such event, the
Maker shall be liable for and shall owe and be indebted in the amount of One
Hundred Ten (110%) of the initial Principal Amount under this Note, together
with all accrued and unpaid interest at the Interest Rate and the Default
Interest Rate, as applicable (the “Default Amount Due”), and the Payee may, by
notice to the Maker, declare this Note, the Default Amount Due, and all other
amounts payable hereunder to be forthwith due and payable, whereupon this Note,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Maker; provided that if any Event of
Default under sub-paragraph (iv) above occurs, this Note, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Maker.

 

No right or remedy herein conferred upon or reserved to the Payee is intended to
be exclusive of any other right or remedy available with respect hereto or to a
default hereunder. Every such right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. No
assertion or employment of any right or remedy hereunder shall prevent the
concurrent assertion or employment of any other right or remedy. No delay by the
Payee in exercising or omission of the Payee to exercise any right or remedy
accruing hereunder shall constitute a waiver of any such right or remedy or
acquiescence in any default. Every such right or remedy may be exercised from
time to time, as often as may be expedient, by the Payee.

 

No failure on the part of the Payee to exercise, and no delay in exercising, any
right hereunder or under this Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

 4 

 

 



The Maker represents and warrants to the Payee as follows:

 

(i)       The Maker is a corporation duly organized and validly existing under
the laws of the State of Delaware and has all requisite power and authority to
own or use its properties and assets and to carry on its business operations as
now conducted and as currently proposed to be conducted.

 

(ii)       The Maker has all power and authority to enter into this Note, and
that this Note and the transactions contemplated herein have been authorized by
all action required under its certificate of incorporation, by-laws or otherwise
under any agreement, document or applicable law. Neither the execution and
delivery by the Maker of this Note nor the consummation or performance by the
Maker of the transactions contemplated by this Note to be consummated or
performed by it (i) results or will result in any violation of the certificate
of incorporation or by-laws of the Maker or other organizational or governing
documents of the Maker; or (ii) violates or conflicts with, or constitutes a
breach of any of the terms or provisions of or a default under, or results in
the creation or imposition of any lien upon any property or asset of the Maker,
the trigger of any charge, payment or requirement of consent, or the
acceleration or increase of the maturity of any payment date under: (A) any
contract or (B) any applicable law or order to which the Maker or any of their
respective properties is subject.

 

(iii)       Except as incurred hereunder, or as set forth in Schedule A hereto,
the Maker has incurred no Indebtedness.

 

While this Note remains outstanding, the Maker covenants to the Payee as
follows:

 

(i)The Maker will apply the proceeds of this Note to the uses described on
Schedule B and for no other purposes.

 

(ii)Except for this Note, and except for loans from Affiliates and loans from
third parties in the form of convertible notes, the Maker will not, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of any Indebtedness or indebtedness of any other person or entity;
provided that in all events all indebtedness for loans from Affiliates and loans
from third parties or any other person shall be expressly subordinate to the
Note and all other amounts due and owing under any of the Loan Documents.

 

(iii)The Maker will not, directly or indirectly, (i) declare or pay any dividend
or make any distribution to Maker’s shareholders; (ii) purchase, redeem or
otherwise acquire or retire for value any of the Maker’s stock; or (iii) make
any payment (whether for principal, premium, if any, or interest) on, purchase,
defease, redeem, prepay, decrease or otherwise acquire or retire for value,
prior to any scheduled final maturity, scheduled repayment or scheduled sinking
fund payment, any Indebtedness of the Maker.

  

 5 

 

  

(iv)The Maker will not, in a single transaction or series of related
transactions, consolidate or merge with or into any entity, or sell, assign,
transfer, lease, convey, encumber or otherwise dispose of any of its assets
other than inventory or obsolete or worn-out equipment sold in the ordinary
course of the Maker’s business, to any person or entity.

 

(v)The Maker shall not, after the date hereof, create, incur, assume or suffer
to exist any Lien on any of its properties of any character (real, personal or
other) (including without limitation accounts) whether now owned or hereafter
acquired which serve as collateral for this Note.

 

The Maker shall cause a Form 1099-INT to be issued to the Payee with respect to
the interest paid under this Note during the tax year ended December 31, 2017 on
or before January 31, 2017 and by each January 31 for each December 31
thereafter.

 

The Payee shall deliver a duly executed IRS Form W-9 to the Maker concurrently
with the delivery by the Maker to Payee of this Note.

 

From the date of this Note until this Note is paid in full, the Payee shall not
effect Short Sales of the Common Units.

 

In consideration for the Payee’s agreement to make the loan evidenced by this
Note, the Maker hereby transfers, assigns and conveys to the Payee 25,000 Common
Units of Rhino. The Payee acknowledges that such Common Units are issued in book
entry form by Computershare, Inc., the transfer agent and registrar of the
Common Units. The Maker agrees to execute such documents that are normally and
customarily required by Computershare, Inc. to transfer such Common Units to the
Payee in book entry form, which Common Units shall and bear a restrictive legend
in accordance with Rule 502(d)(3) under the Securities Act of 1933.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York. The Maker: (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Note will be instituted
exclusively in state or Federal courts located in New York County in the State
of New York; (ii) waives any objection that it may have with respect to venue or
forum non conveniens in any such suit, action or proceeding; and (iii)
irrevocably consents to the jurisdiction of the state and Federal courts located
in New York County in the State of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding and agree that service of process upon such party mailed by certified
mail to such party’s address will be deemed in every respect effective service
of process upon such party in any such suit, action or proceeding. A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Note shall affect any right that the Payee may
otherwise have to bring any action or proceeding relating to this Note in the
courts of any jurisdiction.

 

 6 

 



 

THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE.

 

The Maker agrees to indemnify and hold harmless the Payee and its partners,
affiliates, employees and agents, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, costs, suits and
expenses of any kind or nature arising from breaches of the Maker’s
representations and warranties set forth herein and arising from claims by
parties other than the Payee and its affiliates regarding the transaction
contemplated herein or the actual or proposed execution, delivery, enforcement
and performance of the agreements referred to herein and any agreements executed
in connection herewith or therewith.

 

The Payee may sell, assign or otherwise transfer, or sell participations in,
this Note, in whole or in part, upon written notice to the Maker. On request by
the Payee in connection with any such transfer, the Payee will, against the
return of this Note, issue a new Note or Notes to the respective persons
entitled thereto, in substantially the form of this Note but in the name of such
persons.

 

Time is of the essence in the performance of the Maker’s obligations under this
Note.

 

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered by hand, mailed by registered or certified mail
(return receipt requested), sent by electronic mail or sent by Federal Express
or other recognized overnight courier to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

 

 7 

 

 

 

  If to the Maker: Royal Energy Resources, Inc.     56 Broad Street, Suite 2    
Charleston, SC 29401     Email: williamtuorto@royalenergy.us     Attention:
William L. Tuorto           with a copy to:           Davis Gillett Mottern &
Sims, LLC     1230 Peachtree Street, NE, Suite 2445     Atlanta, Georgia 30309  
  Email: bmottern@investmentlawgroup.com     Attention: Robert J. Mottern      
  If to the Payee: Cedarview Opportunities Master Fund, L.P.     One Penn Plaza,
45th Floor     New York, New York 10119    
Email:bweinstein@cedarviewcapital.com     Attention: Burton Weinstein          
with a copy to:     The Law Office of Mark R. Kook     270 Madison Avenue, Suite
1203     New York, NY 10016     Email: mkook@kooklaw.com     Attention: Mark R.
Kook

 

This Note embodies the entire agreement of the Maker and the Payee with respect
to the subject matter hereof and supersedes all prior agreements and
understandings with respect to such subject matter.

 

The Maker hereby agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including all attorneys’ fees and out-of-pocket legal
expenses, incurred by the Payee in endeavoring to collect any amounts payable
hereunder that are not paid when due, whether by declaration or otherwise. The
Maker hereby agrees to indemnify and hold harmless the Payee from any and all
claims, actions, causes of action, demands, losses, damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and expenses), asserted
against, resulting to, imposed upon, or incurred by the Payee, directly or
indirectly, by reason of or resulting from this Note other than any such claims
arising as a result of the Payee’s gross negligence or willful misconduct.

 

Notwithstanding anything to the contrary contained in this Note, in no event
shall the interest payable hereon, whether before or after maturity, exceed the
maximum interest which, under applicable law, may be charged on this Note.

 

The terms and conditions of this Note shall not be amended, changed, terminated
or waived except by a writing duly executed by the Payee and the Maker.

 

*******

[Remainder of this Page Intentionally Left Blank]

 

 8 

 



 

IN WITNESS WHEREOF, the undersigned, by its duly authorized and acting officers
below, has executed this Note as of the date first set forth above.

 

  ROYAL ENERGY RESOURCES, INC.       By:           Name:           Title:      
 

 

 9 

 

 

Schedule A

Maker Indebtedness

 

  1. Promissory note dated March 21, 2016 in the original principal amount of
$7,000,000, with a current principal balance of $2,000,000, payable to Rhino
Resource Partners, L.P. on December 31, 2018.         2. Secured Promissory Note
dated September 30, 2016 in the original principal amount of $2,000,000, payable
to Rhino Resource Partners, L.P. (as assignee from Weston Energy, LLC) on
December 31, 2018.         3. Demand note dated March 6, 2015 payable to
E-Starts Money Co. in the original principal amount of $203,593.         4.
Demand note dated June 11, 2015 payable to E-Starts Money Co. in the original
principal amount of $200,000.         5. Demand note dated September 22, 2016
payable to E-Starts Money Co. in the original principal amount of $50,000.      
  6. Demand note dated December 8, 2016 payable to E-Starts Money Co. in the
original principal amount of $50,000.         7. Demand note dated March 3, 2017
payable to E-Starts Money Co. in the original principal amount of $50,000.      
  8. Demand note dated March 16, 2017 payable to E-Starts Money Co. in the
original principal amount of $25,000.

 

 10 

 

 

Schedule B

Use of Proceeds

 

The proceeds will be used as follows:

 

  1) $350,000, representing one year of interest, will be escrowed;         2)
All principal and accrued interest on the loans from E-Starts Money Co. will be
paid in full;         3) Used to pay officer salaries, legal and auditing
expenses;         4) Costs associated with potential acquisitions of mineral
resource companies, including legal and engineering due diligence, deposits, and
down payments.

 

 11 

 



 

